.Me., Chief Justice .Waite
delivered the opinion of. the court.
Upon the facts found the court below was right in treating this as a case of bribery rather than' extortion. The claimants undoubtedly held an executive license to transport by way of New Orleans, notwithstanding the act of July 2,1864 (13 Stat. 377, sect. 9), any cotton they had bought in the parishes of East Feliciana and West Feliciana, under the authority of the special agent- of the treasury'at New Orleans, if they gave the required bond and presented to the acting collector of customs' at that-' port the original authorities or permits under which *331they acted, or copies thereof certified by the officer with whom they were filed, with proof to the satisfaction of the acting, collector that the cotton was actually purchased in good faith under and by virtue of such authorities. By the express terms of this licence any cotton transported, or attempted to be trans-, ported, under it, without the original permits or authorities or certified copies and proof required, was subject to seizure and condemnation. It is not pretended that when the seizure was made the claimants had in their possession any evidence of their right, under this authorization, to transport the cotton which was seized. While it has been found that the bond was executed and delivered to the acting collector on the 16th of November, 1864, the findings are entirely silent as to the presentation of the original permits or the required proof before the transportation was entered upon. Neither did the executive license .have upon it the prescribed certificate that the bond had been executed and delivered. Under such, circumstances the seizure could not have been wrongful in the first instance. It was the duty of the military authorities at that point to eee that nothing passed out from the enemy’s country under this authority until the requisite evidence was furnished. New Orleans was a military post, and Congress had seen fit to restrict materially the power of the President to permit commercial intercourse with the inhabitants of the insurgent territory. The executive license, when construed in' connection with this new congressional action, wás evidently intended .only to protect such rights as had become vested under previous authorities or,permits rightfully-issued. Therefore, nothing could pass except what the collector had been satisfied by proof was “ actually purchased in good faith under and by virtue of said authorities.”
The claimants, when the seizure was made, did not attempt to secure a release by producing the necessary evidence of their rights, but by tempting á subordinate .officer in the military service by a liberal offer of money.. He > made no demands, but accepted what they voluntarily gave him. Tn this way the executive order was evaded and a pass through the lines secured by corrupting an officer. Clearly this' was bribery, and placed the claimants and the man'they corrupted in pari *332delicto. They could not recover back from him the money they paid, neither can they from the United States after it has been taken, from him as a punishment for his. faithlessness to his trust.
It is insisted, howfever, that when the claimants presented to the inilitary authorities the executive license, with the certificate of the acting -collector indorsed to the effect that the requisite bond- had^been delivered to him, they had- done all that was required to get, their property back and proceed with the' transportation; They evidently did not so understand the effect pf what they had done, for they voluntarily offered and' paid more money to secure .what they wanted, and that they interpreted, the instrument. correctly is, to our minds, clear. The execution of the bond is one thing, and the production of the original permits and proof anóther. It is true that in the ■ license the provision as to the bond follows that as to the per.mits and proof; but the delivery and acceptance of the bond were no more evidence of the.presentation of the permits than the presentation of the permits would have been of the" delivery of the- bond. The certificate of the bond on the license was evidence of the performance of that condition,-but nothing more. The execution of the bond was not at all dependent on the presentation of the permits and proof. The penalty of the bond was fixed in Washington and. specified ini the license .itself, and it was entirely immaterial, so far as the requirements of the license were concerned, whether the. bond was delivered before ' or after anything else was done. Before, therefore; the commanding general could be required to release, the seizure,- it must have been shown to him that the acting. collector was satisfied ■ that the original permits had been given,.and the purchases in good faith made, as alleged by the. claimants. Instead of attempting to make such a showing, bribery was resorted'to, and in that way the necessary order obtained.
Beyond all doubt, the judgment below was right, and it is. consequently,' -

'Affirmed.